Name: Commission Regulation (EEC) No 202/88 of 25 January 1988 amending Regulation (EEC) No 3843/87 on the supply of common wheat to Lesotho as food aid
 Type: Regulation
 Subject Matter: cooperation policy;  plant product;  Africa
 Date Published: nan

 No L 20/ 1726 . 1 . 88 Official Journal of the European Communities COMMISSION REGULATION (EEC) No 202/88 of 25 January 1988 amending Regulation (EEC) No 3843/87 on the supply of common wheat to Lesotho as food aid THE COMMISSION OF THE EUROPEAN COMMUNITIES, Having regard to the Treaty establishing the European Economic Community, Having regard to Council Regulation (EEC) No 3972/86 of 22 December 1986 on food-aid policy and food-aid management ('), and in particular Article 6 ( 1 ) (c) thereof, Whereas by Regulation (EEC) No 3843/87 (2) the Commission opened an invitation to tender for the supply of 10 000 tonnes of common wheat to be delivered free at destination to Lesotho by 30 April 1988 at the latest ; whereas, at the request of the recipient country and with a view to the second submission of tenders, the delivery period should be postponed to May 1988 , HAS ADOPTED THIS REGULATION : Article 1 In point 21 (c) of the Annex to Regulation (EEC) No 3843/87, the deadline for supply '30 April 1988 ' is replaced by 'in May 1988'. 1 Article 2 This Regulation shall enter into force on the day of its publication in the Official Journal of the European Communities. This Regulation shall be binding in its entirety and directly applicable in all Member States . Done at Brussels, 25 January 1988 . For the Commission Frans ANDRIESSEN Vice-President (') OJ No L 370, 30 . 12 . 1986, p . 1 , and corrigendum OJ No L 42, 12. 2. 1987, p . 54 . (2) OJ No L 361 , 22 . 12. 1987, p . 22 .